Exhibit 10.39

First Amendment

to the Construction Agreement between

The Henderson Corporation and Dendreon Corporation

THIS FIRST AMENDMENT to the Construction Agreement (the “First Amendment”) dated
as of April 4, 2006, is entered into by and between Dendreon Corporation, having
an office at 3005 First Avenue, Seattle, WA, 98121 (“Owner”) and The Henderson
Corporation, having an office at 575 State Hwy. 28, Raritan, NJ, 08869
(“Contractor”).

WHEREAS, Contractor and Owner entered into a Construction Agreement dated
November 4, 2005 (the “Agreement”); and

WHEREAS, Contractor and Owner entered into Change Order No. 1 dated December 13,
2005 (“Change Order No. 1”); and

WHEREAS, Contractor and Owner desire to amend the Agreement and Change Order
No. 1 to reflect certain changed conditions and the new understanding between
the parties as set forth below;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1. Scope of the Work.

Section 2.01 of the Agreement is hereby replaced in its entirety with the
following provision:

Contractor shall perform all Construction services described in this Agreement
in connection with the construction of the Work. The general scope of the Work
is set forth in the Redesign Meeting Notes dated January 5-6, 2006, the layout
as depicted in Perkins + Will drawing identified as 06.01.16 and the Further
Reduced Scope Estimate, all of which are attached hereto as Exhibit A, and
further as follows:

The scope of work is revised to reduce the size of the New Jersey manufacturing
facility from a 48 workstation facility to a 12 workstation facility with
appropriate laboratory and support areas.

Owner shall be responsible for obtaining all consents, licenses and easements
required from adjoining property owners.



--------------------------------------------------------------------------------

2. Contract Sum.

 

  a. Section 3.01 of the Agreement is hereby deleted in its entirety and
replaced with the following:

As consideration for the full and complete performance of the Work and all of
Contractor’s obligations hereunder, Owner shall pay to Contractor a sum of money
(“Contract Sum”) equal to the total of:

 

  (i) a fee (“Contractor’s Fee”) Contractor’s Fee includes all overhead
(including home office personnel and expenses not otherwise reimbursable under
Section 3.09 hereof) and profit;

 

  (ii) General Conditions, as provided in Section 3.03 and;

 

  (iii) Contractor’s Reimbursable Costs as defined in Article IV hereof,

provided, however, that except as expressly provided herein, the Contract Sum
shall not exceed three million one hundred seventy five thousand dollars
($3,175,000) (the “Not to Exceed Price” or “NTE”).

 

  b. All references throughout the Agreement to Guaranteed Maximum Price or GMP
shall be replaced with Not to Exceed Price or NTE, respectively.

 

  c. Section 3.02 of the Agreement is hereby replaced in its entirety with the
following provision:

The Contractor’s Fee, Contractor’s Fixed Fee and Contractor’s Substantial
Completion Fee are included in the Contract Sum and therefore shall not
otherwise be identified as separate sums.

 

  d. Section 3.03 of the Agreement is hereby replaced in its entirety with the
following provision:

The Contractor’s General Conditions Costs are included in the Contract Sum and
therefore shall not otherwise be identified as a separate sum.

 

  e. Section 3.04 of the Agreement is hereby deleted in its entirety.

 

3. Construction Phase.

Section 7.02 of the Agreement and the Work is hereby supplemented with the
following provision:



--------------------------------------------------------------------------------

(gg) procure certain equipment, as set forth on Exhibit A-1 attached hereto, on
behalf of Owner (the “Equipment”).

 

4. Management of the Work.

Section 16.03 is hereby revised to replace the name “Allan Wenzel” with that of
“Andy Scherer”.

The following provision shall be added to the Agreement as a new Section 16.04:

Contractor agrees to allow Owner’s representative(s) to monitor Contractor’s
progress and expeditures throughout the duration of the Project. As such,
Contractor agrees to provide Owner’s representative(s) with any and all
documents to support any and all expeditures and further agrees to work
cooperatively with such representative(s) at all times to ensure that the
Project is completed within the NTE.

 

5. Additional Provisions.

Section 29.06 is hereby revised to replace the name “Allan Wenzel” with that of
“Andy Scherer”.

 

6. Exhibit A.

Exhibit A to the Agreement is hereby replaced with the new Exhibit A, attached
hereto.

 

8. Exhibit C.

Exhibit C is hereby replaced in its entirety with a new Exhibit C, attached
hereto.

 

9. Change Order No. 1.

Change Order No. 1 is hereby deleted in its entirety.

 

10. Miscellaneous.

 

  a.

This First Amendment, when executed by the parties, shall be effective as of the
date stated above. All understandings and agreements heretofore had among
Contractor and Owner with respect to the Project are merged into, or superseded
by, this First Amendment. This First Amendment fully and completely expresses
the agreement of the parties with respect to the Work and the Project and shall
not be modified or amended except by written agreement executed by each of the
parties hereto. Contractor understands and agrees that no representations of any
kind whatsoever have been made to it other than as appear in this First
Amendment, that it



--------------------------------------------------------------------------------

 

has not relied on any such representations and that no claim that it has so
relied on may be made at any time and for any purpose.

 

  b. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

 

  c. Except as amended and/or modified by this First Amendment, the Agreement is
hereby ratified and confirmed and all other terms of the Agreement shall remain
in full force and effect, unaltered and unchanged by this First Amendment.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Agreement are hereby amended to the extent necessary to
give effect to the purpose and intent of this First Amendment.

IN WITNESS WHEREOF, the parties have executed this First Amendment, effective as
of the date indicated above.

 

DENDREON CORPORATION

   

THE HENDERSON CORPORATION

By:

 

/s/ Mitchell H. Gold, M.D.

   

By:

 

/s/ George W. Alston

Name:

 

Mitchell H. Gold, M.D.

   

Name:

 

George W. Alston

Its:

 

President and CEO

   

Its:

 

Vice President